Exhibit 10.4

Employment Agreement

BETWEEN THE UNDERSIGNED

LTX-Credence France

A limited liability corporation, with a share capital of 200,000 euros,

the registered office of which is located at 60 rue des Berges, Miniparc
Polytec, Bâtiment Tramontane, 38000 Grenoble, registered with the Commercial
Registry of Grenoble under the number 323 859 074.

Represented for the purposes hereof by Mr David Tacelli, duly empowered.

Hereafter referred to as the “Company”,

OF THE FIRST PART,

AND

Mr. Pascal Ronde,

Residing at [__________],

[__________],

Hereafter referred to as the “Employee”,

OF THE SECOND PART.

IT HAS BEEN AGREED AS FOLLOWS:

The Company hereby employs the Employee, who accepts, under the general
conditions provided by the National Collective Bargaining Agreement of
Metallurgy, Engineers and Executives, and under the specific conditions defined
hereinafter, subject to the results of the pre-hiring medical exam.

ARTICLE 1 - JOB DESCRIPTION

The Employee is employed by the Company in the capacity of Vice President,
Global Field Operations, with Executive status, position III C, coefficient 240.



--------------------------------------------------------------------------------

In the frame of the duties assigned to him, the Employee will in particular be
in charge of:

 

•   Global sales

 

•   Global business development

 

•   Global applications;

and such other duties or tasks within the Employee’s functions and
qualifications without same being considered a modification of his Employment
Agreement.

From a legal standpoint, the employee shall be under the hierarchical
supervision of the President of the Company, currently Mr. Michael Goldbach.

However, from an operational standpoint, the Employee shall report to David
Tacelli, Chief Executive Officer and President of LTX-Credence Corporation, or
to any other Manager designated by the Company for this purpose.

The Employee shall perform his duties to the best of his ability and shall abide
by all policies and procedures of the group, as amended on a regular basis.

ARTICLE 2 - FREEDOM OF EMPLOYMENT

The Employee formally declares that he is not bound to any other company, that
he has left his previous employer free from all obligations and that he is not
presently subject to any non-competition clause whatsoever.

Any false statement in this respect would subject the Employee to liability for
damages, in particular pursuant to Article L. 1237-3 of the French Labor Code.

 

2



--------------------------------------------------------------------------------

ARTICLE 3 - DURATION OF AGREEMENT

This Employment Agreement is entered into for an indefinite duration as from
January 16, 2012.

The first four (4) months of actual work shall be considered a trial period,
which may be renewed once for three (3) months with the Employee prior written
approval, during which either of the parties may terminate the Employment
Agreement without indemnities, subject to the notice period provided by the
Collective Bargaining Agreement or legal provisions.

After the expiration of this trial period, and except in case of gross
misconduct, willful misconduct or force majeure, the party who wishes to
terminate the Employment Agreement must notify the other party by registered
letter with return receipt requested, subject to the notice period provided by
the Collective Bargaining Agreement or legal provisions.

ARTICLE 4 - REMUNERATION

 

4.1 The Employee shall be paid, in remuneration for his activity, an annual
gross base salary of two hundred and seventy thousand Euros (€ 270,000), which
shall be paid to him in twelve (12) monthly installments in accordance with the
Company’s normal procedures.

 

4.2 The Employee, at the discretion of the Company, may also receive an annual
bonus, the amount and granting of which will be contingent upon achievement of
objectives, which will be calculated according to the modalities defined in the
LTX-Credence Corporation Executive Bonus Plan which will be communicated shortly
to the Employee.

It is expressly agreed between the parties that the Company can unilaterally
modify the Employee’s targets for each new fiscal year provided that the
Employee is informed of his new targets when they are determined in accordance
with the group’s procedure.

 

4.3 All the elements of remuneration cited above shall be subject to deduction
of the Employee share of social security, supplemental retirement, invalidity
and death, and unemployment insurance contributions, and C.S.G. and C.R.D.S.

 

4.4 It is expressly agreed that any premium or bonus that may be granted by the
Company shall not be part of the remuneration and shall always remain a
revocable grant.

 

3



--------------------------------------------------------------------------------

ARTICLE 5 - PLACE OF WORK

The Employee’s principal place of work shall be at the registered office of the
Company.

The parties expressly agree that the place of performance of the Employee’s job
duties may be changed requiring the Employee to work elsewhere in France in
accordance with the needs of the Company, which change may not be considered as
a modification of the Employment Agreement. The Employee expressly accepts such
provision.

In addition, it is expressly understood and agreed that the Employee will have
to frequently travel in the framework of the duties assigned to him, in France
and abroad.

ARTICLE 6 - WORKING TIME

It is expressly understood and agreed that the Employee’s remuneration, as
defined in Article 4 above, which was agreed upon in light of both the special
nature of the functions assigned to the Employee and the importance of his
responsibilities, will remain independent of the time that the Employee, who
benefits from the largest autonomy in the organization of his work time, will
devote to the performance of his functions.

In light of both his remuneration and the importance of his responsibilities,
the Employee shall be considered as a managing executive (“cadre dirigeant”) in
accordance with the provisions of article L. 3111-2 of the French Labor code and
therefore he will not be governed by most of the mandatory provisions on working
hours.

 

4



--------------------------------------------------------------------------------

ARTICLE 7 - BUSINESS EXPENSES

Travel expenses, hotel expenses, etc., as well as all other professional
expenses shall be reimbursed to the Employee, in conformity with the Company’s
expense reimbursement policy in force at the time the expenses have been made.

ARTICLE 8 - COMPANY VEHICLE

In accordance with the car policy currently in effect within the Company, the
Employee will be granted a gross monthly car allowance of nine hundred Euros (€
900) in order to cover his automobile expenses, which are related to the use of
his personal vehicle for professional reasons. The Employee undertakes to
subscribe to an insurance policy and to regularly pay the premiums so that the
Company’s liability shall never be incurred on the basis of the Employee’s use
of his personal vehicle.

In the event that the Company wishes to abandon the current policy of providing
a car allowance, it hereby reserves the right to adopt the system of either the
granting of a company car or the reimbursement of automobile expenses on the
basis of the automobile expense rates established by the tax administration
depending on the actual category of personal vehicle used.

ARTICLE 9 - PAID VACATION

The Employee shall be entitled to paid vacation as provided by law, the period
of which shall be determined by agreement with the Management, taking business
requirements into account.

All earned and accrued vacation shall be taken no later than the year following
the reference year in which it is accrued, except with the Company’s written
permission.

ARTICLE 10 – SICKNESS

In case of incapacity to work due to sickness or accident, the Employee shall
advise the Company as of the first working day of absence. In addition, the
Employee shall be obliged to justify his incapacity by submitting a medical
certificate to the Company, at the latest within 48 hours of his absence.

 

5



--------------------------------------------------------------------------------

ARTICLE 11 – NON COMPETITION

In the event this Agreement is terminated by either of the parties, for any
reason whatsoever, the Employee expressly undertakes not to enter the service of
another firm manufacturing or selling products or services that could compete
with those of the Company, to create in France for himself a firm of the same
type or to participate directly or indirectly therein in any capacity.

For this purpose, the Employee undertakes, in particular, for any product or
service that might compete with the Company’s products or services, not to visit
or contact the Company’s clients or to deal with any individual or company that
was a client of the Company and with whom the Employee was in contact at any
time during the duration of his Employment Agreement.

It is expressly agreed that this clause is limited to (i) a period of one
(1) year as from the date of the Employee’s actual departure from the Company
and (ii) to the companies Teradyne and Advantest anywhere in the world including
any entity within both groups and which activity is the same as that of the
LTX-Credence group.

During this period of non-competition, the Employee will receive a monthly gross
indemnity corresponding to 5/10ths or 6/10ths as the case may be, of the gross
base monthly salary, calculated on the average of the twelve (12) months
preceding the termination of his Agreement, it being understood that this
indemnity will be subject to social security contributions.

It is agreed that, in any case, the Company shall be entitled to reduce the
duration of the period of application of this non-competition clause, or to
waive this clause, provided however that it informs the Employee thereof by
registered letter with return receipt requested within the eight (8) days
following the notification of the termination of the Employment Agreement.

 

6



--------------------------------------------------------------------------------

Given the extreme sensitiveness of the know-how and technical and commercial
information to which the Employee has access in the framework of his functions
and the extremely competitive nature of the Company’s activities, the parties
expressly agree on the necessity of this non-compete obligation in order to
protect the Company’s legitimate interests.

Moreover, the Employee understands that, in light of his training, this
provision does not hinder his capacity to find a new position.

ARTICLE 12 – EXCLUSIVITY

The Employee undertakes to devote all his work time and effort for the exclusive
benefit of the Company and he may therefore not exercise any other professional
activity throughout the duration of this Employment Agreement without the prior
written express approval of a legal representative of the Company.

ARTICLE 13 - CONFIDENTIALITY

The Employee shall not, directly or indirectly, either during the period of his
employment or after the termination of his Employment Agreement, give, procure
or supply, in any manner whatsoever, to any person, firm, association or
company, the name or address of any client of the Company, or any trade secret
or confidential information concerning the business of the Company, its
customers, and its personnel, except with the written authorization of a
representative of the Company.

ARTICLE 14 - NON-SOLICITATION UNDERTAKING

The Employee undertakes, for a period of one (1) year as from the date of his
actual departure from the Company:

 

•   not to propose to any person who was, at the time of the Employee actual
departure or during the twelve (12) months preceding his departure, an employee
of the Company, or to attempt by any means, directly or indirectly, to persuade
or incite this person to accept another employment or to leave the Company;

 

•   not to hire any person who was an employee of the Company, at the time of
the Employee actual departure or during the twelve (12) months preceding this
departure, or to have him hired by a third party with whom the Employee has
business relations.

 

7



--------------------------------------------------------------------------------

ARTICLE 15 - PENALTY CLAUSE

Any violation of the provisions stipulated in articles 11 (non-competition) 12
(exclusivity), 13 (confidentiality) and 14 (non-solicitation) above shall be
sanctioned by the payment of an indemnity at least equal to the remuneration
received by the Employee during the last six (6) months of the existence of this
Employment Agreement, although the Company reserves the right to prove a greater
prejudice and to obtain the cessation of the violation and due compensation by
all legal means.

ARTICLE 16 – INTELLECTUAL PROPERTY/INVENTIONS

In accordance with the provisions of Article L. 611-7 of the French Code of
Intellectual Property, if, while performing his duties, which include an
inventive mission, or as part of a study or research specifically entrusted to
him by the Company, the Employee produces a patentable or non-patentable
invention or creates any drawings, models, methods, programs, formulae or
processes relating to the activities, projects or research of the Company and
which may be protected by law, all intellectual and/or industrial property
rights resulting therefrom shall belong to the Company as of right.

The Employee further acknowledges that for all the other inventions, created
either (i) in the performance of his duties, or (ii) in the field of activity of
the Company, or (iii) by using knowledge or technologies or specific methods of
the Company or information provided by the Company, the Company is entitled to
have assigned the ownership of, or obtain a license to, all or parts of the
rights in the patent protecting the invention.

However, if the Employee produces an invention or creates any of the items
referred to above without any help from the Company, such invention or item
being unrelated to the activities, projects or research of the Company, the
resulting intellectual and/or industrial property rights shall belong to the
Employee.

 

8



--------------------------------------------------------------------------------

In accordance with the provisions of Articles R. 611-1 and seq. of the
Intellectual Property Code, the Employee must promptly inform the Company of any
invention made during his Employment Agreement.

ARTICLE 17 - TERMINATION OF THE EMPLOYMENT CONTRACT

 

•   In case of termination or suspension of this Employment Agreement for
whatsoever reason (resignation, dismissal, retirement, sick leave, etc.), the
Employee shall return to the Company upon his leaving the Company any documents
or equipment belonging to the Company.

 

•   Moreover, if Employee’s employment is terminated by the Company except in
the case of gross or wilful misconduct, the Employee shall be entitled to
receive a termination indemnity equal to one (1) year of gross base salary as
stipulated in Article 4 of the present Agreement which indemnity shall be
inclusive of the dismissal or retirement indemnity which might be due in
accordance with the applicable Collective Bargaining Agreement. The payment of
such indemnity is subject to the Employee entering into a settlement agreement
with the Company

ARTICLE 18 - GOVERNING LAW - COMPETENT COURTS

This Employment Agreement is governed by French law, both with respect to its
performance and its termination. Any dispute relating hereto shall be subject to
the exclusive jurisdiction of the French courts.

ARTICLE 19 - LANGUAGE

The definitive version of this Agreement that binds the parties is the French
language version, the English version being provided for information purposes
only. In the event of a contradiction between the two versions, the French
version shall prevail.

 

9



--------------------------------------------------------------------------------

    Signed in duplicate In Lissieu     On December 19, 2011         Read and
approved, valid for an employment contract.

/s/ David G. Tacelli

   

/s/ Pascal Ronde

For the Company,     Pascal Rondé David Tacelli     Duly empowered    

(Each page must be initialized and on the last page the above signatures must be
preceded by the following handwritten words:

“read and approved, valid for an employment contract”)

 

10